UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2562



EARL C. WALTON, Agent; CARL L.       PHILLIPS,
Agent; CHARLES A. BROWN, Agent,

                                          Plaintiffs - Appellants,

          versus

TIDEWATER VIRGINIA FEDERAL EMPLOYEES METAL
TRADES COUNCIL, AFL-CIO,

                                             Defendant - Appellee,

JOHN H. DALTON, Secretary of the Navy,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-94-967)

Submitted:   January 23, 1996          Decided:     February 13, 1996


Before HALL, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Francis Hennessy, III, SuAnne Leigh Hardee, Chesapeake,
Virginia, for Appellants. Sally Momsen Tedrow, Robert Matisoff,
O'DONOGHUE & O'DONOGHUE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellants seek to appeal an order of the district court dis-

missing Tidewater Virginia Federal Employees Metal Trades Council,

AFL-CIO (the Union), from this proceeding. The action continues

against John H. Dalton, Secretary of the Navy. The Union has moved

to dismiss the appeal. We grant the motion for lack of jurisdic-
tion. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We grant the Union's motion to dismiss and dismiss the appeal
as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3